                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 08-112-GF-BMM

                     Plaintiff,
        vs.

AUDREY LAMERE,

                     Defendant.

      On August 2, 2018, the undersigned granted Defendant, Audrey Lamere’s

(Lamere) Motion for a Psychiatric Exam in open court, (Doc. 58). On October 17,

2018, the Court received notice from I. Jacquez, Warden at Federal Detention

Center, SeaTac, Washington, where Lamere is being evaluated, requesting a 30-

day extension of the evaluation.

      Accordingly, IT IS ORDERED that a 30-day extension of the evaluation of

Lamere is GRANTED. The study period will begin on October 3, 2018 and end

on November 2, 2018, with the final report submitted to the Court no later than

November 19, 2018.

      DATED this 18th day of October, 2018.
